Citation Nr: 1824651	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-35 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected chronic adjustment disorder with depressed mood.  

2.  Entitlement to an initial disability rating in excess of 20 percent for service-connected status post circumcision with residual frenular tension with pain.  

3.  Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from September 1979 to July 1982. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2014 and March 2016 rating decision by the San Diego Regional Office (RO) of the Department of Veterans Affairs (VA) in which the RO denied service connection for bilateral pes planus, granted service connection for status post circumcision with residual frenular tension with pain and assigned a noncompensable disability rating effective December 5, 2012, and granted service connection for chronic adjustment disorder with depressed mood and assigned an initial disability rating of 30 percent effective February 12, 2016.  The Veteran timely filed a notice of disagreement (NOD) in April 2014 and April 2016, to include with the initial ratings assigned.  In September 2014, the RO granted a higher initial rating of 20 percent for the status post circumcision disability, also effective December 5, 2012.  In October 2014 and October 2016, the Veteran filed substantive appeals.  

The Board's decision addressing the claim for a higher initial rating for a psychiatric disability is set forth below.  The claims for entitlement to an increased rating for status post circumcision and entitlement to service connection for bilateral pes planus are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDING OF FACT

The evidence shows that the Veteran's symptoms and overall impairment caused by the Veteran's service-connected chronic adjustment disorder with depressed mood more nearly approximate occupational and social impairment with deficiencies in most areas, but do not approximate total occupation and social impairment.  

CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but not higher, for the Veteran's service-connected chronic adjustment disorder with depressed mood, have been met throughout the pendency of the claim.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. § 5103, 5103A; 38 C.F.R. § 3.159. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159. 

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim being decided herein.

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity of adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran contends that he is entitled to a higher evaluation for his service-connected psychiatric disability.  He is currently rated as 30 percent disabling effective February 12, 2016 under 38 C.F.R. § 4.130, DC 9434-9400.

Under the General Rating Formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; in difficulty establishing effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.  Id.

When determining the appropriate disability rating to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to ward a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-24 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms.  A veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

The Veteran's psychologist reported that the Veteran had been receiving services in the Behavioral Medicine clinic at the Mission Valley VA since September 2015.  The psychologist reported that the sessions have focused on development of coping skills to improve his quality of life and his psychosocial functioning context of his chronic pain.  

During a March 2016 VA examination, the examiner noted that the Veteran had transient, moderate symptoms of depression (feelings of hopelessness, passive suicidal ideation, low motivation, low energy/fatigue, sadness, anhedonia, feelings of guilt and low self-worth due to his erectile dysfunction, irritability) that are directly due to ongoing problems with erectile pain/erectile dysfunction.  The examiner reported that the Veteran's symptoms caused marked distress and mild impairment in social functioning (due primarily to irritability, reduced sense of self-worth).  The examiner reported that there was occupational and social impairment due to mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran reported that his symptoms caused marked distress and mild impairment in social functioning (due primarily to irritability, reduced sense of self-worth).  On examination, the Veteran appeared to have good grooming and hygiene.  He demonstrated no evidence of a thought disorder, cognitive deficits, or gross memory impairments.  He made appropriate eye contact and was cooperative, alert, and oriented during the examination.

VA treatment records from October 2016 reflect that during a mental health visit the Veteran indicated that he used to use drugs and alcohol before his recovery 15 years ago.  During that time, his pain did not bother him as he felt "numb to it," because of substance use.  The Veteran endorsed several depressive symptoms, such as feeling down, anhedonia, passive thoughts about death ("sometimes not sure if I want to be here anymore"), and social isolation.  The Veteran was alert and oriented.  His mood was dysthymic with appropriate affect.  His thought process was logical and goal-directed.  The Veteran endorsed passive thoughts about death; however, denied intent, plans, or past attempts.  He endorsed homicidal ideation. His judgment and insight were grossly intact.  The examiner reported that his suicide risk level was low.

VA treatment records from February 2017 reflect that the Veteran was feeling down and in a dark place, but denied any thoughts of self-harm, suicidal intent, or plan.
VA treatment records from March 2017 reflect that the Veteran was engaged in committees, going to the gym, and planning activities (such as fishing trips).  The Veteran was able to identify several positive things going on in his life.

VA psychiatric notes reflect that the Veteran continued to remain alert and oriented, had dysthymic mood, normal thought content, normal speech, no evidence of psychotic process, good insight and judgment, normal perception, and appropriate appearance.  

Upon review of the evidence of record, the Board finds that the Veteran's psychiatric disability more nearly approximates the criteria required for a 70 percent disability rating, but not higher.

As noted above, the evidence of record reflects that the Veteran had suicidal ideation; dysthymic depression; and difficulty with intimate and social relationships.  Additionally, he had feelings of hopelessness, low motivation and energy, and sadness.  The Court recently reiterated, "VA must engage in a holistic analysis in which it assesses the severity, frequency, and duration of the signs and symptoms of the veteran's service-connected mental disorder; quantifies the level of occupational and social impairment caused by those signs and symptoms; and assigns an evaluation that most nearly approximates that level of occupational and social impairment."  Bankhead v. Shulkin, 29 Vet. App. 10, 22 (2017).  As such, the Board finds that the Veteran exhibited symptoms of such type, severity, and frequency as to more closely approximate a disability rating of 70 percent for his service-connected psychiatric disability.  See id. at 20 (the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas).

The Board has also considered whether the evidence supports a rating of 100 percent.  The Veteran's symptoms and overall level of impairment did not, however, more nearly approximate the total occupational and social impairment required for a 100 percent rating.  The Veteran maintained a relationship with his wife, remained oriented to time and place, was involved with committees and in activities, and was consistently able to perform activities of daily living.  The Veteran never reported any delusion or hallucination and was not in danger of hurting others.  There were no other symptoms listed in the criteria for a 100 percent rating.

As to consideration of referral for an extraschedular rating, the Veteran has not contended, and the evidence does not reflect, that he has experienced symptoms outside of those listed in the rating criteria.  Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board"(quoting Dingess v. Nicholson, 19 Vet.App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)).  In any event, the discussion above reflects that the symptoms are fully contemplated by the applicable rating criteria. As indicated by the cases cited above, the criteria in the general rating formula for mental disorders include both the symptoms listed and symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  The Board therefore need not consider whether the Veteran's psychiatric disorder causes marked interference with employment for purposes of an extraschedular rating,

For the foregoing reasons, an initial rating of 70 percent, but no higher, for chronic adjustment disorder with depressed mood, is warranted.  As the preponderance of the evidence is against any higher rating, the benefit of the doubt doctrine is not for application. 38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

Entitlement to an initial rating of 70 percent for service-connected chronic adjustment disorder with depressed mood, but no higher, is granted throughout the pendency of the claim, subject to controlling regulations governing the payment of monetary awards.  


REMAND

The Board finds that further action on the claims for an initial disability rating in excess of 20 percent for service-connected status post circumcision with residual frenular tension with pain and service connection for bilateral pes planus, is warranted.

As to the Veteran's service-connected status post circumcision with residual frenular tension with pain, as noted above, the RO first granted service connection for the Veteran's penile disability in a January 2014 rating decision and assigned a noncompensable disability rating under DC 7522.  In April 2014, the Veteran timely filed a NOD to the initial disability rating assigned.  In a September 2014 rating decision the RO granted a disability rating of 20 percent for the Veteran's service-connected penile disability.  However, a statement of the case (SOC) was never issued.  Although the RO awarded an increased rating, and assigned the highest disability rating under DC 7522, a claimant is presumed to seek the maximum available benefit for a disability under any applicable DC; thus, the claim remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Thus, a remand is necessary to remedy this procedural deficiency.  See 38 C.F.R. § 19.9 (c) (2017), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, the Veteran will have the opportunity to file a timely substantive appeal if he wishes to complete an appeal as to this matter.

As to the Veteran's claim for entitlement to service connection for bilateral pes planus, he contends that after joining the military and wearing mandated boots for extensive periods of time, he has continued to have feet problems.  An April 2014 letter from the Veteran's physician reflects a diagnosis of pes planus as well as VA treatment records from May 2015.  

In accordance with the duty-to-assist provisions codified at 38 U.S.C. § 5103A (d) and by regulation found at 38 C.F.R. § 3.159(c)(4), a medical opinion or examination is required if the information and evidence of record does not contain sufficient evidence to decide the claim, but there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has not been afforded a VA examination to determine whether his current bilateral pes planus is related to his military service.  As the Veteran has provided a statement indicating that he has persistent or recurrent symptoms of a foot disability that may be associated with service via continuity of symptomatology, a remand for a medical evaluation and nexus opinion is warranted to decide the claim. 

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Issue a SOC on the issue of entitlement to an initial disability rating in excess of 20 percent for service-connected status post circumcision with residual frenular tension with pain.   Notify the Veteran and his representative that a timely substantive appeal is required to complete an appeal on this issue and afford them an appropriate amount of time to do so. Thereafter, return this claim to the Board in compliance with the appropriate appellate procedures, if appropriate.

2.  Schedule the Veteran for a VA examination with an appropriate physician in order to determine the etiology of any foot disability.  The physician should identify all feet disabilities that have existed since the date of the claim. 

The claims folder must be made available to and reviewed by the examiner prior to completion of the opinion, and the opinion must reflect that the claims folder was reviewed.

Then, the examiner should indicate whether it is at least as likely as not (at least a 50 percent probability) that pes planus or any other foot disorder is related to or had its onset during the Veteran's military service, to include the effect on the Veteran of military mandated boots as described by the Veteran.

The examiner should address the Veteran's written statements and the other evidence of record.

All examination findings/results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

3.  After the above development has been completed, readjudicate the claim for  service connection for bilateral pes planus.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


